DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chris Mayle on 12/23/2021.

The application has been amended as follows: 
Amend Claim 1 to the following :
A workout mat for placement onto a workout apparatus, comprising: 
a body having a first side and a second side, said second side of said body being positioned oppositely to said first side,
wherein the top layer consists of neoprene having a 2.5 to 3 mm thickness with a two-ply rubber foam backing; 

 a pocket configured to house an end of the workout apparatus to secure the workout mat to the workout apparatus, the pocket formed from a folded over portion of the workout mat and stitched at edges of an end of the workout mat to form stitched areas;
wherein a remainder of the workout mat extends past the pocket, wherein when positioned the remainder covers at least a portion of the workout apparatus.

Amend Claim 13 to the following:
The workout mat of Claim 1,  wherein stitched areas are a one- half inch by one-quarter inch length cotton material sown in a zig-zag fashion between folded material wherein stitches are strengthened when pulled.
	
Amend Claim 16 to the following:
A workout mat for placement onto a workout apparatus comprising: 
a body having a first side and a second side, said second side of said body being positioned oppositely to said first side,
wherein the top layer consists of neoprene having a thickness of 2 to 3.5 mm with a two-ply rubber foam backing; 
a head rest fixedly attached to the body; 

wherein stitched areas of the pocket are of a cotton material sown between the folded over portion wherein stitches are strengthened when pulled and the cotton material sown in a zig-zag fashion
 wherein a remainder of the workout mat extends past the pocket, wherein when positioned the remainder covers at least a portion of the workout apparatus.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various workout mat covers, such as the neoprene/foam cover laminates (US 2008/0303230). However, the prior art of record does not teach the specific claimed thickness for the neoprene. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/             Primary Examiner, Art Unit 1781